IN THE SUPREME COURT OF THE STATE OF DELAWARE

    TONYA MUMFORD,1                            §
                                               §
          Petitioner Below,                    §   No. 97, 2017
          Appellant,                           §
                                               §   Court Below—Family Court
          v.                                   §   of the State of Delaware
                                               §
    LAWRENCE EVANS,                            §   File No. CK15-01908
                                               §   Petition Nos. 15-33510 and
          Respondent Below,                    §   15-35007
          Appellee.                            §

                               Submitted: July 7, 2017
                               Decided:   July 12, 2017

                                            ORDER

         This 12th day of July 2017, it appears to the Court that, on May 4, 2017, the

Chief Deputy Clerk issued a notice directing the appellant to show cause why this

appeal should not be dismissed for her failure to file an opening brief and appendix

by the April 23, 2017 deadline. In response, the appellant stated that she had a new

address and asked for more time to file her opening brief. In a letter dated June 6,

2017, the Senior Court Clerk informed the appellant that the Court would hold the

notice to show cause in abeyance pending receipt of her opening brief, which was

now due by July 6, 2017. The appellant was informed that if her brief was not filed

by the new deadline, the Court would deem dismissal of her appeal as unopposed.



1   The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).
The appellant failed to her opening brief. Dismissal of this appeal, therefore, is

deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)

and 29(b), that this appeal is DISMISSED.


                                     BY THE COURT:

                                     Collins J. Seitz, Jr.
                                     Justice




                                        2